

115 HR 5049 IH: Facilitating Veterans' Education Act
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5049IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Mr. Correa (for himself, Mr. Jody B. Hice of Georgia, Ms. Jackson Lee, and Ms. Moore) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to ensure that each member of the Armed Forces who is
			 discharged or separated from the Armed Forces receives documentation
			 regarding the training and experience of the member.
	
 1.Short titleThis Act may be cited as the Facilitating Veterans' Education Act. 2.Provision of joint services transcript (a)In generalChapter 53 of title 10, United States Code, is amended by inserting after section 1041 the following new section:
				
 1041a.Provision of joint services transcriptAt the same time that the Secretary concerned issues a certificate of release or discharge to a member of the armed forces who is being discharged or released from active duty, the Secretary shall provide to such member a copy of the joint services transcript of the member, or such successor transcript..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1041 the following new item:
				
					
						1041a. Provision of joint services transcript..
			